UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2012. TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission File No. 1-11700 HEMAGEN DIAGNOSTICS, INC. (Exact name of registrant as specified in its charter) Delaware 04-2869857 State of Organization IRS Employer I.D. 9033 Red Branch Road, Columbia, Maryland21045-2105 (Address of principal executive offices) (443) 367-5500 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.YES XNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES NO Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer []Smaller reporting company [ X ] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo X As of August 14, 2012, the registrant had 15,500,281 shares of Common Stock $.01 par value per share outstanding. HEMAGEN DIAGNOSTICS, INC. AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION PAGE NUMBER Item1. Financial Statements Consolidated Balance Sheets; June 30, 2012 (unaudited) and September 30, 2011 3 Consolidated Statements of Operations; Three and Nine Months Ended June 30, 2012 and 2011 (unaudited) 5 Consolidated Statements of Cash Flows; Nine Months Ended June 30, 2012 and 2011 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 6. Exhibits 16 SIGNATURES 17 CERTIFICATIONS “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995 Certain statements contained in this report that are not historical facts constitute forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, and are intended to be covered by the safe harbors created by that Act. Forward looking statements may be identified by words such as “estimates”, “anticipates”, “projects”, “plans”, “expects”, “intends”, “believes”, “should” and similar expressions or the negative versions thereof and by the context in which they are used. Such statements, whether express or implied, are based on current expectations of the company and speak only as of the date made. Reliance should not be placed on forward-looking statements because they involve known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to differ materially from those expressed or implied. Hemagen undertakes no obligation to update any forward-looking statements as a result of new information or to reflect events or circumstances after the date on which they are made or otherwise. Statements concerning the establishments of reserves and adjustments for dated and obsolete products, expected financial performance, on-going business strategies and possible future action which Hemagen intends to pursue to achieve strategic objectives constitute forward-looking information. All forward looking statements, including those relating to the sufficiency of such charges, implementation of strategies and the achievement of financial performance are each subject to numerous conditions, uncertainties, risks and other factors. Factors which could cause actual performance to differ materially from these forward-looking statements, include, without limitation, management’s analysis of Hemagen’s assets, liabilities and operations, the failure to sell date–sensitive inventory prior to its expiration, competition, new product development by competitors which could render particular products obsolete, the inability to develop or acquire and successfully introduce new products or improvements of existing products, recessionary pressures on the economy and the markets in which our customers operate, costs and difficulties in complying with the laws and regulations administered by the United States Food andDrug Administration, changes in the relative strength of the U.S. Dollar and Brazilian Reals, unfavorable political or economic developments in Brazilian operations, the ability to assimilate successfully product acquisitions and other factors disclosed in our reports on Forms 10-K, 10-Q and 8-K filed with the SEC. 2 PART I-Financial Information Item 1.-Financial Statements HEMAGEN DIAGNOSTICS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, September 30, ASSETS (unaudited) CURRENT ASSETS: Cash $ $ Accounts receivable, less allowance for doubtful accountsof $60,332 and $67,286 at June 30, 2012 and September 30, 2011, respectively Inventories, net Current portion of note receivable Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT; net of accumulated depreciation and amortization of $6,456,041 and $6,431,680 at June 30, 2012 and September 30, 2011, respectively OTHER ASSETS: Other assets Total Assets $ $ The accompanying notes are an integral part of the financial statements. 3 Table of Contents HEMAGEN DIAGNOSTICS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (continued) LIABILITIES AND STOCKHOLDERS’ DEFICIT June 30, September 30, (unaudited) CURRENT LIABILITIES: Accounts payable and accrued liabilities $ $ Revolving line of credit Revolving line of credit – related party Deferred revenue Total Current Liabilities LONG TERM LIABILITIES: Senior subordinated secured convertible notes Total Long Term Liabilities Total liabilities STOCKHOLDERS’ DEFICIT Preferred stock, $0.01 par value - 1,000,000 shares authorized; none issued Common stock, $.01 par value - 45,000,000 shares authorized; 15,600,281 and 15,585,281 issued and outstanding as of June 30, 2012 and September 30, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss - currency translation loss ) ) Less treasury stock at cost; 100,000 shares at June 30, 2012 and September 30, 2011, respectively. ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of the financial statements. 4 Table of Contents HEMAGEN DIAGNOSTICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended Nine Months Ended June 30, June 30, June 30, June 30, Net Sales $ Cost of Sales Gross Profit Operating Expenses: Selling, general and administrative Research and development Total operating expenses Total operating (loss)income ) ) ) Other income (expenses): Interest expense, net ) Other income (expense) ) (Loss) gain on sale of assets ) Total other expense ) Loss before income taxes ) Income tax (benefit) expense Net income (loss): $ ) $ ) $ ) $ ) Other comprehensive income (loss), net of tax: Foreign currency translation adjustments ) ) Comprehensive income (loss): $ ) $ ) $ ) Earnings (loss) per share – Basic $ ) $ $ ) $ ) Earnings (loss) per share – Diluted $ ) $ $ ) $ ) Weighted average common shares used in calculation of earnings (loss) per share - Basic Weighted average common shares used in calculation of earnings (loss) per share – Diluted The accompanying notes are an integral part of the financial statements. 5 Table of Contents HEMAGEN DIAGNOSTICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net cash provided by (used in) operating activities: Depreciation Non-cash interest expense – warrants Loss (Gain) on sale of assets ) Provision for bad debts Stock based compensation Shares issued for compensation Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other current assets Inventories ) Other assets ) ) Accounts payable and accrued expenses ) Deferred revenue ) Net cash (used in) operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Proceeds from sale of assets Payments received on notes receivable Net cash (used in) provided by investing activities ) Cash flows from financing activities: Net borrowings on line of credit Net cash provided by financing activities Effects of foreign exchange rate ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash payments for period for interest $ Cash payments for period for income taxes $ The accompanying notes are an integral part of the financial statements. 6 Table of Contents HEMAGEN DIAGNOSTICS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 – BASIS OF PRESENTATION Hemagen Diagnostics, Inc.(“Hemagen” or the “Company”) has prepared the accompanying unaudited consolidated financial statements in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission instructions to Form 10-Q.These financial statements should be read together with the financial statements and notes in the Company’s 2011 Annual Report on Form 10-K filed with the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.The accompanying financial statements reflect all adjustments and disclosures, which, in the Company’s opinion, are necessary for fair presentation.All such adjustments are of a normal recurring nature.The results of operations for the interim periods are not necessarily indicative of the results of the entire year. NOTE 2- RECENT ACCOUNTING PRONOUNCEMENTS In September 2011, the FASB issued ASU 2011-08, Intangibles - Goodwill and Other (Topic 350): Testing Goodwill for Impairment. This ASU allows entities to first assess qualitative factors to determine whether it is more likely than not (that is, a likelihood of more than 50 percent) that the fair value of a reporting unit is less than its carrying amount. If this is the case, the entity is required to perform a more detailed two-step goodwill impairment test that is used to identify potential goodwill impairments and to measure the amount of goodwill impairment losses, if any, to be recognized. The amendments are effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011.The Company expects to adopt ASU 2011-08 in its first quarter of fiscal 2013 and does not expect it to have a material impact on the Company's financial statements. In June 2011, the FASB issued ASU 2011-05, Comprehensive Income (Topic 220), Presentation of Comprehensive Income, as amended, which requires companies to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The amendments in this Update should be applied retrospectively and are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. The Company expects to adopt ASU 2011-05 in its first quarter of fiscal 2013 and intends to present other comprehensive income in a single continuous statement of comprehensive income. In May 2011, the FASB issued ASU 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs, which amends ASC 820, Fair Value Measurement. ASU 2011-04 does not extend the use of fair value accounting but provides guidance on how it should be applied where its use is already required or permitted by other standards within U.S. GAAP or IFRSs. ASU 2011-04 changes the wording used to describe many requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements. Additionally, ASU 2011-04 clarifies the FASB's intent about the application of existing fair value measurements. The amendments are effective during interim and annual periods beginning after December 15, 2011.The Company expects to adopt ASU 2011-04 in its first quarter of fiscal 2013 and does not expect the adoption to have a material impact on its financial statements. 7 Table of Contents NOTE 3- EARNINGS (LOSS) PER SHARE Basic earnings (loss) per common share are computed based upon the weighted average number of common shares outstanding during the three and nine months ended June 30, 2012 and 2011, respectively.Diluted earnings per common share is computed based on common shares outstanding plus the effect of dilutive stock options and other potentially dilutive common stock equivalents consisting of stock options and convertible debentures.The dilutive effect of stock options and other potentially dilutive common stock equivalents is determined using the treasury stock and if-converted method based on the Company’s average stock price for the period. The following table sets forth the computation of basic and diluted earnings per share for the three and nine-month periods ended June 30, 2012 and 2011, respectively. Three Months Ended June 30, Nine Months Ended June 30, Numerator: Net loss $ ) $ ) $ ) $ ) Denominator: Weighted –average shares outstanding Effect of dilutive shares Denominator for diluted earnings per share Basic Earnings (loss) per share $ ) $ $ ) $ ) Diluted Earnings (loss) per share $ ) $ $ ) $ ) Diluted net loss per share does not include the effect of the following common stock equivalents related to outstanding convertible debentures and stock purchase options as their effect would be antidilutive: Three Months Ended June 30, Nine Months Ended June 30, Convertible notes Warrants Options to purchase common stock Total antidilutive instruments 8 Table of Contents NOTE 4 – COMMON STOCK EQUIVALENTS The following table summarizes the Company’s stock option activity for the nine months ended June 30, 2012: Shares Weighted average exercise price Weighted average life Options outstanding – October 1, 2011 $ Granted Exercised Forfeited, cancelled or expired ) Options outstanding – June 30, 2012 $ Options exercisable – June 30, 2012 $ We use the Black-Scholes option pricing model to determine the fair value of our awards on the date of grant. The fair value of each option award is estimated on the date of grant using a Black-Scholes option-pricing formula that uses the assumptions noted in the table and discussion that follows: Three Months Ended June 30, Nine Months Ended June 30, Dividend yield - - Expected volatility 132.47% - 133.33
